—Motion by the respondent for an order vacating the opinion and order of this Court dated April 24, 2000 (271 AD2d 46), which disbarred him on default, reinstating him as an attorney, and referring this matter back to the Grievance Committee for the Ninth Judicial District for a hearing to determine whether he has engaged in conduct which violated the Code of Professional Responsibility. By decision and order of this Court dated July 21, 1999, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (l) (1) (i) upon a finding that he was guilty of professional misconduct immediately threatening the public interest based upon his failure to submit a timely written answer to a complaint of professional misconduct. The respondent now maintains that the motions for his interim suspension and for his disbarment on default, as well as the decision and order of suspension and the opinion and order of disbarment, were not properly served upon him. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 22, 1985, under the name Wayne John White.
Upon the papers submitted in support of the motion and the papers submitted in response thereto, it is ordered that the motion is granted to the extent that both the opinion and order of disbarment, dated April 24, 2000, and the decision and order of suspension, dated July 21, 1999, are recalled and vacated; and it is further,
*1157Ordered that the respondent is reinstated to the practice of law; and it is further,
Ordered that this matter is referred back to the Grievance Committee for the Ninth Judicial District for whatever action is deemed appropriate. Prudenti, P.J., Ritter, Santucci, Altman and Krausman, JJ., concur.